By the Court.
The justice has mistaken the law; the act respecting apprentices and servants, cannot, in any shape, be construed as extending to slaves; the penalty created by that act for persuading and enticing away any clerk, apprentice, or servant, does not embrace the case of slaves; it must be confined to the subject matter of the act, which is wholly aside from slaves; besides, the act respecting slaves, has made provision on the same subject by creating a penalty for employing, harboring, or concealing a slave.
Judgment reversed.